     Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 1 of 14




From:                              Meschke, David B.
Sent:                              Friday, April 9, 2021 3:54 PM
To:                                criminaldefense@fielderlaw.net; Ernie Walker
Cc:                                Garnett, Stanley; Houseal, Amanda K.; DuPey, Bridget C.; Olguin, Catherine M.
Subject:                           O'Rourke et al v. Dominion Voting Systems, Inc. et al - motion for sanctions
Attachments:                       Dominion's Motion for Sanctions.pdf


Gary and Ernie,

Attached please find the Motion for Sanctions by Dominion Voting Systems, Inc. (“Dominion”) in O'Rourke et al. v.
Dominion et al. Pursuant to Rule 11(c)(2) of the Federal Rules of Civil Procedure, Dominion is serving this motion on
Plaintiffs and not filing it with the Court at this time. If the case is not withdrawn or appropriately corrected within 21
days, Dominion will file this motion with the Court.

Please confirm receipt.

Best,

David

David B. Meschke
Brownstein Hyatt Farber Schreck, LLP
410 Seventeenth Street, Suite 2200
Denver, CO 80202
303.223.1219 tel
720.705.2825 cell
dmeschke@bhfs.com




                                                                                                      Exhibit 3




                                                              1
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 2 of 14




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-3747-NRN

  KEVIN O’ROURKE, et al.,

  Plaintiffs,

  v.

  DOMINION VOTING SYSTEMS INC.,
  et al.,

  Defendants.


                           DOMINION VOTING SYSTEMS INC.’S
                          MOTION FOR SANCTIONS PURSUANT TO
                           FED. R. CIV. P. 11 AND 28 U.S.C. § 1927


          Defendant Dominion Voting Systems, Inc. (“Dominion”), by and through its counsel,

  hereby moves this Court for sanctions against Plaintiffs’ counsel, Gary D. Fielder and Ernest J.

  Walker, pursuant to Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927. Dominion

  requests sanctions in the form of reasonable attorneys’ fees, costs, and expenses, or, in the

  alternative, a sanction the Court deems appropriate. In support of its motion, Dominion states as

  follows.

                                CERTIFICATE OF COMPLIANCE

                     [To be completed if and when 21-day safe harbor expires.]

                             INTRODUCTION AND BACKGROUND

          Dominion does not make this Rule 11 motion lightly. It understands that in litigation,

  disagreement or debate can arise, and mere dispute over a claim is not itself grounds for

  sanctions. This case, however, is different. Plaintiffs’ counsel filed a patently frivolous case that
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 3 of 14




  will only add to the growing litany of lawsuits based on widely debunked disinformation

  regarding the outcome of the 2020 presidential election (and defamatory allegations against

  Dominion) that have been resoundingly rejected by dozens of courts across the country. This is

  especially true considering that this action was filed in federal court in Colorado, even though

  Plaintiffs are residents from various states alleging a wide-ranging conspiracy involving

  elections and election laws in states other than Colorado.

         Plaintiffs’ claims are meritless. Before responding to the Complaint, ECF No. 1,

  Dominion sent Plaintiffs’ counsel a Rule 11 letter demanding that Plaintiffs immediately

  withdraw the Complaint. See Ex. A, Rule 11 Letter. The letter details the readily apparent flaws

  with the Complaint, including that Plaintiffs lack Article III standing to bring their claims

  because they merely assert general grievances against the government on behalf of every

  registered voter. Id., at 1–2. The letter also includes links to various sources debunking Plaintiffs’

  allegations, such as a joint statement from the Election Infrastructure Government Coordinating

  Council and the Election Infrastructure Sector Coordinating Executive Committees (the “Joint

  Statement”) declaring unequivocally that “[t]he November 3rd election was the most secure in

  American history” and that “[t]here is no evidence that any voting system deleted or lost votes,

  changed votes, or was in any way compromised.” Id. at 2.1 The Joint Statement was signed and

  endorsed by, among others, the National Association of State Election Directors, the National

  Association of Secretaries of State, and the U.S. Cybersecurity & Infrastructure Security Agency.




  1
   See Joint statement from the Election Infrastructure Government Coordinating Council & the
  Election Infrastructure Sector Coordinating Executive Committees, Cybersecurity &
  INFRASTRUCTURE SECURITY AGENCY (Nov. 12, 2020), available at
  https://www.cisa.gov/news/2020/11/12/joint-statement-elections-infrastructure-government-
  coordinating-council-election.
                                                    1
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 4 of 14




         Expounding on the same flaws identified in the Rule 11 letter, Dominion moved to

  dismiss the Complaint on standing grounds pursuant to Rule 12(b)(1) and for failure to state a

  claim pursuant to Rule 12(b)(6).2 Plaintiffs—and Plaintiffs’ counsel—nevertheless persisted, and

  represented that their forthcoming proposed amendments to the Complaint would cure any

  defects. Plaintiffs, however, responded to these motions rather than timely amending their

  Complaint pursuant to Rule 15(a)(1)(B). They then sought leave from this Court to amend the

  Complaint pursuant to Rule 15(a)(2), ECF No.48, and filed a Proposed Amended Complaint,

  ECF No. 48-1. Plaintiffs did not file the Proposed Amended Complaint until almost three months

  after they filed their original Complaint.

         Rather than address the standing deficiencies, Plaintiffs, through the Proposed Amended

  Complaint, seek to: (1) add 152 new named plaintiffs from various states, see Am. Compl., ECF

  No. 48-1, ¶¶ 53–212; (2) insert hundreds of paragraphs of new factual allegations, see id. ¶¶ 53–

  212, 240–324; (3) create “subclasses” of the proposed class of “all registered voters,” see id.

  ¶¶ 240–51; and (4) add six new claims for relief—two new Racketeer Influenced and Corrupt

  Organization Act (“RICO”) claims pursuant to 18 U.S.C. § 1962 against Defendants Facebook,

  CTCL, Zuckerberg, and Chan, see id. ¶¶ 747–83, and four constitutional challenges to state laws

  in Michigan, Georgia, Pennsylvania, and Wisconsin against their respective attorneys general,

  see id. ¶¶ 810–76. None of these proposed amendments come close to addressing, let alone

  curing, the standing deficiencies identified by Dominion and the other Defendants. Mirroring

  their responses to the motions to dismiss, Plaintiffs mistakenly argue that the potential of

  Dominion being considered a state actor and the redressability of Section 1983 claims through

  nominal damages satisfy the elements of Article III standing. See ECF Nos. 39, 48, and 71.

  2
   The other Defendants who have been served also moved to dismiss the Complaint on standing
  grounds, for failure to state a claim, and/or for lack of personal jurisdiction.
                                                   2
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 5 of 14




         As a result, Dominion has been forced to defend itself against the meritless and frivolous

  claims asserted by Plaintiffs, spending thousands of dollars in attorneys’ fees and expenses,

  wasting valuable resources, and risking further harm to its reputation. Dominion had to not only

  respond to the Complaint but also oppose a motion for leave to file an amended complaint that

  adds no additional claims against Dominion or addresses Plaintiffs’ lack of standing. Plaintiffs’

  continued pursuit of these claims is baseless and improper, and violates both Federal Rule of

  Civil Procedure 11 and 28 U.S.C. § 1927. Plaintiffs’ counsel should be sanctioned.

                                            ARGUMENT

         Sanctions are warranted against Plaintiffs’ counsel under both Rule 11 and 28 U.S.C.

  § 1297 to deter future baseless lawsuits regarding the 2020 presidential election.

    I.   Rule 11 Sanctions Are Proper Because Plaintiffs Lack Standing Under Their Legal
         Theory and Filed Objectively Frivolous Claims.

         Rule 11(b) requires that, for every pleading, motion, or other paper presented to the court,

  an attorney must certify, to the best of his knowledge, information, and belief, formed after a

  reasonable inquiry, that: (1) he is not presenting the filing for any improper purpose; (2) the

  claims, defenses, and other legal contentions are warranted by existing law or by a nonfrivolous

  argument for changing the law; (3) the factual contentions are warranted on the evidence or will

  likely have support after further investigation; and (4) the denials of factual contentions have

  similar support. Fed. R. Civ. P. 11(b). Any attorney who files a pleading must conduct “a

  reasonable inquiry into the facts and the law before filing.” Collins v. Daniels, 916 F.3d 1302,

  1320 (10th Cir. 2019). If, after notice and an opportunity to respond, a court determines that an

  attorney has violated Rule 11(b), the court may impose sanctions under Rule 11(c). Fed. R. Civ.

  P. 11(c); see also Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 407 (1990) (explaining that

  district courts have “broad discretion to impose Rule 11 sanctions”).

                                                   3
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 6 of 14




         Rule 11 applies a standard of objective reasonableness: that is, whether a reasonable and

  competent attorney would file such a document. Adamson v. Bowen, 855 F.2d 668, 673 (10th

  Cir. 1988). Importantly, although sanctions are discretionary, courts “have a duty to apply

  sanctions in appropriate cases.” Shields v. Shetler, 120 F.R.D. 123, 126 (D. Colo. 1988). Courts

  “have the inherent power to impose a variety of sanctions on both litigants and attorneys to

  regulate their dockets, promote judicial efficiency and deter frivolous filings.” Id. (quoting

  Morris v. Adam-Millis Corp., 758 F.2d 1342, 1357 n.7 (10th Cir. 1985)). In deciding whether to

  impose sanctions, courts are to consider “what suffices to deter repetition of the conduct or

  comparable conduct by others similarly situated.” Fed. R. Civ. P. 11(c)(4).

         Here, Plaintiffs’ counsel has violated Rule 11 for several reasons, including that:

  (1) Plaintiffs’ claims are not warranted under the law because Plaintiffs lack Article III standing

  under their theory of the case; and (2) Plaintiffs’ counsel failed to conduct “an inquiry reasonable

  under the circumstances” into the factual bases for the claims.

             a. Plaintiffs’ counsel continues to move forward despite the clear lack of standing.

         Plaintiffs lack Article III standing for the reasons stated in Dominion’s Rule 11 Letter and

  then described in greater detail in Dominion’s Motion to Dismiss and Reply, and Dominion’s

  Response in Opposition to Plaintiffs’ Motion for Leave to File Amended Complaint Pursuant to

  FRCP 15 (“Opposition”). See Ex. A, Rule 11 Letter; Dominion’s Mot. to Dismiss, ECF No. 22,

  at 14–18; Dominion’s Reply, ECF. No. 55, at 4–8; Dominion’s Opposition, ECF. No. 61, at

  4–11.3 To withstand a motion to dismiss on standing grounds, a plaintiff “must show injury in

  fact, a causal relationship between the injury and the challenged action of the defendant, and a



  3
   Plaintiffs’ operative Complaint only addresses standing in two paragraphs. See Compl., ECF
  No. 1, ¶¶ 29, 304. Dominion has not identified any allegations in the Proposed Amended
  Complaint that speak to Article III standing.
                                                   4
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 7 of 14




  likelihood that the injury will be redressed by a favorable decision.” Faustin v. City & Cnty. of

  Denver, 268 F.3d 942, 947 (10th Cir. 2001).

         Specifically, Plaintiffs cannot allege any concrete and particularized injury in fact to

  satisfy standing under their legal theory that Defendants’ actions, including Dominion’s

  tabulation of certain votes, infringed upon and diluted the votes of all registered voters in the

  country. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 573–74 (1992). This is a quintessential

  non-cognizable generalized grievance that fails to satisfy injury in fact for Article III standing.

  See id. (“We have consistently held that a plaintiff raising only a generally available grievance

  about government—claiming only harm to his and every citizen’s interest in proper application

  of the Constitution and laws, and seeking relief that no more directly and tangibly benefits him

  than it does the public at large—does not state an Article III case or controversy.”); Wood v.

  Raffensperger, 981 F.3d 1307, 1315 (11th Cir. 2020) (“[I]rregularities in the tabulation of

  election results do not affect [a plaintiff] differently from any other person” and thus does not

  confer standing.). Due to their lack of standing, Plaintiffs’ claims are not warranted by existing

  law. See Fed. R. Civ. P. 11(b)(2).

         Despite being given ample opportunity to withdraw the Complaint or address the

  standing deficiencies and assert non-general grievances, Plaintiffs’ counsel has either failed to

  understand or ignored Article III’s standing requirements. Plaintiffs instead continuously parrot

  the same flawed arguments. See Pls.’ Resp., ECF No. 39, at 9–13, 17–21; Pls.’ Mot. to Amend,

  ECF No. 48, at 5–8, 9–13; Pls.’ Reply to Dominion’s Resp. Re: Pls.’ Mot. to Amend, ECF No.

  71, at 2–8. For example, Plaintiffs argue that they have satisfied Article III standing because: (1)

  a claim for nominal damages satisfies Article III’s standing requirements; (2) their purported

  voting rights injury constitutes an injury in fact; (3) standing cannot be separated from state



                                                    5
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 8 of 14




  action doctrine; (4) a constitutional infringement is an injury in fact; and (5) they are not

  asserting generalized grievances because their claims are on behalf of “all registered voters”

  rather than the public at-large. None of these arguments come close to addressing whether

  Plaintiffs have suffered any concrete and particularized injury. Plaintiffs’ counsel simply did not

  conduct “a reasonable inquiry into . . . the law before filing.” Collins, 916 F.3d at 1320.

         The lack of a reasonable inquiry by Plaintiffs’ counsel into Article III standing is

  particularly egregious because the Complaint was filed after numerous courts around the country

  dismissed cases alleging similar theories on standing grounds.4 Indeed, Plaintiffs cite complaints

  and affidavits from these very cases in support of their allegations. Plaintiffs have not, and

  cannot, explain why this case is different from these dismissed cases. The rationales provided

  (i.e., that this case is a class action and alleges that private companies, such as Dominion, acted

  under color of law) have no bearing on Article III standing. Plaintiffs’ counsel has not complied

  with Rule 11.

             b. Plaintiffs’ counsel was given ample opportunity to conduct a reasonable
                investigation into the factual bases for the allegations but did not do so.

         Just as egregious is Plaintiffs’ counsel’s disregard for the truth in filing the Complaint.

  The Complaint and Proposed Amended Complaint simply borrow allegations from dismissed

  lawsuits and assert other allegations based on debunked conspiracy theories. In their Motions to

  Dismiss, Defendants have broadly identified the most glaring falsehoods, such as



  4
    See, e.g., Texas v. Pennsylvania, No. 155, 2020 WL 7296814 (Dec. 11, 2020) (dismissed for
  lack of Article III standing); Wood v. Raffensperger, 981 F.3d 1307, 1314–15 (11th Cir. 2020)
  (dismissed for lack of standing and mootness); Pearson v. Kemp, 831 Fed. App’x 467 (11th Cir.
  2020) (dismissed for lack of jurisdiction); Donald J. Trump for President, Inc. v. Boockvar, No.
  2:20-cv-966, 2020 WL 5997680 (W.D. Penn. Oct. 10, 2020) (dismissed for lack of Article III
  standing and for failure to state a claim); Feehan v. Wis. Elections Comm’n, No. 20-cv-1771-pp,
  2020 WL 7250219 (E.D. Wis. Dec. 9, 2020) (dismissed for lack of standing, mootness, and
  failure to state a claim).
                                                    6
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 9 of 14




  misrepresentations of the existing election law in various states. As to the allegations against

  Dominion, the Complaint and Proposed Amended Complaint allege ballot manipulation by

  Dominion in Atrium County, Michigan, Fulton County, Georgia, and Pennsylvania. See Compl.,

  ECF No. 1, ¶¶ 173–74, 196–98, 245–48. These allegations, however, have been consistently

  disproven, as demonstrated by:

         an audit conducted by bipartisan election officials using paper ballots recounted by hand,
          which confirmed that Dominion did not erroneously tabulate 68 percent of the votes in
          Antrim County, and that the small number of additional votes for Mr. Trump was
          attributable to human error and not the product of any issues with Dominion’s voting
          systems;5

         a risk limiting audit of Georgia’s presidential contest, which, after a full manual tally of
          all votes cast, upheld and reaffirmed that Dominion’s systems accurately tabulated votes
          in Georgia (the differential of the audit results was well within the expected margin of
          human error that occurs when hand-counting ballots)6; and

         a complete lack of evidence supporting Mr. Trump’s tweet that Dominion deleted or
          switched votes in Pennsylvania or elsewhere, which resulted in the Associated Press
          labeling Mr. Trump’s tweet as “baseless.”7

  Likewise, the allegations in the Proposed Amended Complaint regarding the adjudication of

  ballots conflate Dominion’s voting systems’ flagging of ballots for adjudication and a state’s

  review of those ballots. See Dominion’s Opposition, ECF. No. 61, at 11–12.

          Plaintiffs’ counsel clearly did not make any reasonable inquiry into the veracity of these

  or other allegations despite having nearly three months to do so between filing the original

  5
    Trump still wins small Michigan county after hand recount, ASSOCIATED PRESS (Dec. 17,
  2020), available at https://apnews.com/article/election-2020-joe-biden-donald-trump-michigan-
  elections-07e52e643d682c8033a0f26b0d863387.
  6
    Georgia Secretary of State, Historic First Statewide Audit of Paper Ballots Upholds Result of
  Presidential Race, available at
  https://sos.ga.gov/index.php/elections/historic_first_statewide_audit_of_paper_ballots_upholds_r
  esult_of_presidential_race#:~:text=2022%20Qualifying%20Packet-
  ,Historic%20First%20Statewide%20Audit%20of%20Paper%20Ballots%20Upholds%20Result%
  20of,machine%20tally%20of%20votes%20cast. .
  7
    Ali Swenson & Amanda Seitz, AP FACT CHECK: Trump tweets a tall tale of ‘deleted’ votes,
  ASSOCIATED PRESS (Nov. 12, 2020), available at https://apnews.com/article/fact-check-trump-
  tweets-tall-tale-votes-13c104367924b8192b4fcecf334f7806.
                                                    7
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 10 of 14




  Complaint and the Proposed Amended Complaint. See King v. Fleming, 899 F.3d 1140, 1148–49

  (10th Cir. 2018) (upholding Rule 11 sanctions because counsel did not make “any inquiry, let

  alone a reasonable one, into the veracity” of an exhibit). Any reasonable inquiry using reputable

  sources would have shown that Plaintiffs’ allegations lacked evidentiary support. See Fed. R.

  Civ. P. 11(b)(3). Yet, rather than omit these false allegations from the Complaint, Plaintiffs

  added to them in the Proposed Amended Complaint.

            Sanctions are particularly appropriate here to deter future lawsuits based on the same

  debunked theories regarding the 2020 presidential election. As described above and in the

  various motions to dismiss, this lawsuit is one of many challenging the 2020 presidential

  election. Plaintiffs indeed copied many of the same allegations from these similar lawsuits,

  including from the allegations in Texas v. Pennsylvania. If Plaintiffs’ counsel were aware that

  filing these lawsuits may be sanctionable, this lawsuit may never have existed. Instead,

  Mr. Fielder and Mr. Walker have used this lawsuit as a means to raise their profiles and

  fundraise.8 There must be consequences for doing so.9

      II.   Sanctions against Plaintiffs’ Counsel Are Also Warranted under 28 U.S.C. § 1927.

            “Any attorney or other person admitted to conduct cases in any court of the United States

  or any Territory thereof who so multiplies the proceedings in any case unreasonably and

  vexatiously may be required by the court to satisfy personally the excess costs, expenses, and

  8
    See DOMINION CLASS ACTION, https://dominionclassaction.com/ (last visited Apr. 5, 2021);
  Dominion Class Action, FACEBOOK, https://www.facebook.com/dominionclassaction/ (last
  visited Apr. 5, 2021); Dominion Class Action, YOUTUBE,
  https://www.youtube.com/channel/UCMVVpNP8f_bFM_I17BY5fSQ (last visited Apr. 5, 2021).
  9
    As noted by Facebook in its Reply in support of its Motion to Dismiss, a court recently referred
  counsel in a similar case to the jurisdiction’s Grievance Committee for bringing election-related
  claims on debunked election fraud allegations and legal bases foreclosed by precedent, especially
  where counsel continued to press the same arguments after being confronted with obvious fatal
  problems with their suit. Wis. Voters All. v. Pence, No. 20-3791 (JEB), 2021 WL 686359, at *2
  (D.D.C. Feb. 19, 2021).
                                                     8
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 11 of 14




  attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1297. An attorney’s

  actions are considered vexatious and unreasonable under Section 1927 if the attorney acted in

  bad faith, Dreiling v. Peugeot Motors of Am., Inc., 768 F.2d 1159, 1165 (10th Cir. 1985), or if

  the attorney’s conduct constitutes a “reckless disregard of the duty owed by counsel to the

  court.” Braley v. Campbell, 832 F.2d 1504, 1511–12 (10th Cir. 1987). Sanctions under Section

  1927 are also appropriate when “an attorney is cavalier or bent on misleading the court;

  intentionally acts without a plausible basis; [or] when the entire course of proceedings was

  unwarranted.” Miera v. Dairyland Ins. Co., 143 F.3d 1337, 1342 (10th Cir. 1998) (internal

  quotations and citations omitted).

         Here, sanctions are warranted under 28 U.S.C. § 1297 for the reasons described above.

  Plaintiffs’ lack of standing under their legal theory of vote dilution, coupled with allegations that

  further spread debunked election theories, demonstrate that Dominion should not have been

  subjected to this lawsuit. This Court also lacks personal jurisdiction over most, if not all, of the

  other Defendants. This case never should have been filed in the first place.

         Moreover, sanctions are also warranted under 28 U.S.C. § 1297 because Plaintiffs’

  counsel have needlessly prolonged this litigation. Rather than withdrawing the Complaint,

  Plaintiffs responded to the outstanding motions to dismiss and then moved for leave to amend

  the Complaint nearly three months after filing the lawsuit. As a result, Dominion and the other

  Defendants have had to simultaneously act on parallel tracks by responding to both the

  Complaint and the motion for leave, requiring them to address the hundreds of paragraphs of

  new “factual” allegations and six additional claims for relief in the Proposed Amended

  Complaint that are ultimately fruitless. Although Plaintiffs’ counsel represented that the

  Proposed Amended Complaint would correct the many flaws identified by Defendants, Plaintiffs



                                                    9
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 12 of 14




  moving to amend the Complaint was futile because the Proposed Amended Complaint simply

  trumpeted the same general grievances and did not correct any of the errors in the original

  Complaint. See, e.g., Dominion’s Opposition, ECF. No. 61. In other words, Plaintiffs’ decision

  to move for leave to amend the Complaint did nothing more than needlessly multiply the

  proceedings in this case. See 28 U.S.C. § 1297. Accordingly, Dominion had to spend

  unnecessary time and money reiterating the same points in responding to these largely

  duplicative pleadings.

                                           CONCLUSION

         For the foregoing reasons, Dominion respectfully requests that this Court issue sanctions

  against Plaintiffs’ counsel, Gary D. Fielder and Ernest J. Walker, in the form of reasonable

  attorneys’ fees, costs, and expenses, or, in the alternative, a sanction the Court deems

  appropriate. Dominion also respectfully requests reasonable expenses, including attorneys’ fees,

  incurred in filing this Motion pursuant to Rule 11(c)(2).




                                                   10
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 13 of 14




        Dated April 9, 2021


                                            s/ Stanley L. Garnett___________________
                                            Stanley L. Garnett
                                            David B. Meschke
                                            Amanda K. Houseal
                                            Bridget C. DuPey
                                            Brownstein Hyatt Farber Schreck, LLP
                                            410 Seventeenth Street
                                            Suite 2200
                                            Denver, CO 80202-4432
                                            Phone: 303.223.1100
                                            Email: sgarnett@bhfs.com
                                                    dmeschke@bhfs.com
                                                    ahouseal@bhfs.com
                                                    bdupey@bhfs.com

                                            Attorneys for Defendant Dominion Voting
                                            Systems, Inc.




                                       11
Case 1:20-cv-03747-NRN Document 121-4 Filed 06/24/21 USDC Colorado Page 14 of 14




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 9th day of April 2021, a true and correct
  copy of the foregoing Motion for Sanctions Pursuant to Fed. R. Civ. P. 11 and 28 U.S.C. § 1927
  was served upon counsel for Plaintiffs via electronic mail at:

  Gary D. Fielder   criminaldefense@fielderlaw.net

  Ernest John Walker    ernestjwalker@gmail.com

                                                     s/ David B. Meschke
                                                     David B. Meschke




                                                12
